DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 04/08/2020.  With entry of the concurrently filed preliminary amendment, claims 1-14 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmission of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210, 215, 220, 225 (see FIG. 2 and cf. Spec., page 17, ll. 13-21).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 3, the claim is indefinite due to improper Markush language in the recitation "selected from the list containing ..." (see line 2). It is improper to use the term “containing” (or “comprising”) instead of “consisting of”. See MPEP 2173.05(h) and cf. present claim 11. Indeed, the use of “containing” renders the overall scope of the claimed list indeterminate.
Regarding Claim 13, while the possibility of making the claimed “coated substrate” by the method according to claim 9 is suggested by the term "obtainable," it remains unclear if the prior art is in fact required to produce a coated substrate by the same method or simply required to have had the potential of making the claimed article by the recited method.  To obviate this ground of rejection, it is suggested that claim 13 be amended to recite –obtained-- in lieu of “obtainable”.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bate (US 2005/0233152 A1) is cited as pertinent to a top coat composition comprising, inter alia, 7% acrylic polymer emulsion, 7.1% methylated melamine formaldehyde resin and 0.3% blocked acid catalyst (note [0025]).  While the preferred acrylic polymer is hydroxy-functional ([0010]), the citation is silent as to inclusion of core-shell particles in the disclosed composition.  Ebenhoch (US 2009/0197989 A1) is cited as pertinent to a composition comprising (A) core-shell particles composed of an organopolysiloxane core which have a crosslinked or non-crosslinked organopolymer shell, and, if appropriate, have a crosslinked or non-crosslinked organopolymer core (or mixtures of these with any desired other siloxane-containing particles) and (B) a reactive resin or a mixture composed of various reactive resins (note [0004]).  While melamine-formaldehyde precondensates are mentioned among various examples of reactive resins ([0039]), the citation is silent as to inclusion of at least one poly(meth)acrylate polyol in the disclosed composition.  

Allowable Subject Matter
	Claims 1, 2, 4-12 and 14 are allowed.  Balance of the claims would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-14 are deemed to distinguish over the closest prior art of WO 01/09231 A1 (‘WO ‘231’; cited in 08/08/2019 Search Report).		
	Applicant claims a multi-component composition containing:
	a) 12 - 32 wt.-%, based on the total weight of the multi-component composition, of at least one poly(meth)acrylate polyol PA;
20 - 30 wt.-% based on the total weight of the multi-component composition,
of at least one melamine formaldehyde resin; and
b) at least one catalyst,
wherein the multi-component composition further comprises
1 - 25 wt-% core-shell particles, based on the total weight of the multi-component composition.
(Claim 1)
	WO ‘231 discloses a multi-component coating composition comprising a mixture of the
following ingredients (see Example 5, pp. 86-87), wherein the given weight percentages are calculated
from the indicated parts per weight divided by the total weight of all the components (i.e.,
170.02): 1) 24.2 wt.% of acrylic polyol (calculated from 27.5 wt.% of acrylic resin
containing 88% of acrylic polyol solution); 2) 24.3 wt% of methylated/butylated melamine
formaldehyde; 3) 0.8 wt% dodecylbenzenesulfonic catalyst; 4) 14 wt% of silica particle
dispersion and 5) 20.5 wt% of methyl amyl ketone as solvent. The silica particle dispersion 4) was prepared by reacting a dispersion of 88% acrylic polyol solution (40% hydroxypropyl acrylate, 60% butyl methacrylate) in 1-methoxy-2-propanol and 544.3 g of colloidal silica (pp. 82-83; Example AA).  While the resulting dispersion may be regarded as comprising a surface structure different to a particulate silica core, the Applicant has unambiguously defined the term “core-shell particles” in claim 1 to mean a core containing a crosslinked elastomeric core and a shell containing reactive groups (cf., Spec., p. 5, final two lines).  Hence, when reading the claims in light of the supporting disclosure, said term cannot properly be construed as readable on or encompassing any of the colloidal silica dispersions present in the coating compositions described in Examples 1-10 of WO ‘231.  Furthermore, although WO ‘231 mentions (p. 22, lines 3-7) among numerous examples of useful inorganic polymeric materials, TOSPEARL as a commercially available particle formed from cross-linked siloxanes, it does not teach that such particle possesses a core-shell structure as claimed.  In fact, TOSPEARLTM is typically characterized as a fine particle silicone resin with a network structure in which siloxane bonds extend three-dimensionally as evidenced by Ooms et al (US 5942557, cited herewith; see col. 2, lines 14-21); however, there is no indication it possesses a core-shell structure as required by the present invention. 
Furthermore, as of the date of this Office action, the Office has not located or identified any reference that can be used singularly or in combination with another reference including WO ‘231 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        

/FMTeskin/08-15-22